DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Isa et al (US 9,223,035 B2).
Regarding claims 1-2, Isa et al discloses a scintillator plate provided with a scintillator (12) having on a surface of a substrate (11), a first surface facing the surface and a second surface on an opposite side to the first surface (See Fig. 1A), wherein the scintillator includes a plurality of needle-like crystals (120) (col. 4, lines 4-10) each containing an alkali metal halide compound as a base material (col. 16, lines 55-56), thallium iodide as an active agent (col. 6, lines 52-65, col. 10, lines 27-31), and at least one of copper and silver as an additive element (col. 8, lines 47-51), an additive element is contained in the second surface at a concentration of not less than 0.04 mol% and not more than 0.5 mol% (col. 7, lines 13-15), the additive element has a higher concentration in the first surface than in the second surface (col. 10, lines 26-31), and a thickness of a largest portion of each of the needle-like crystals (120) in a <b/a)<3, and more preferably 1<b/a)<2,  wherein the letter a is the average crystal diameter of the columnar crystals at a height of 1 m, and the letter b is the average crystal diameter of the columnar crystals at a height of 3 m, both heights being values from the side adjacent to the substrate 11. When the value of (b/a) is 3 or less, the columnar crystals are prevented from deformation due to excessive local stress concentration when a pressure is applied in the direction of the thickness of the radiographic image conversion panel, and thus the strength of the scintillator layer is advantageously ensured) (col. 7, lines 28-41).

    PNG
    media_image1.png
    316
    292
    media_image1.png
    Greyscale

Regarding claim 3, Isa et al discloses wherein the alkali metal halide compound is cesium iodide (col. 6, lines 52-65, col. 10, lines 27-31).
Regarding clam 4, Isa et al discloses wherein the concentration of the additive element continuously or step wisely increases from the second surface to the first surface (See Figs. 1A or 1B). 

Regarding clam 6, Isa et al discloses wherein a sensor panel (10) configured to receive light emitted from the scintillator (See Fig. 1).
Regarding clam 7, Isa et al discloses wherein the scintillator plate is provided with the scintillator alongside a light-receiving surface of the sensor panel and the substrate on a side away from the light-receiving surface (See Figs. 1A and 1B).
Regarding claim 8, Isa et al discloses a method of manufacturing a scintillator plate, wherein the method comprises: a preparation step of preparing a vapor deposition material by mixing cesium iodide with an additive element material in an amount of not less than 0.1 wt% and not more than 0.3 wt% with respect to the cesium iodide (col. 6, lines 52-65, col. 10, lines 27-31, col. 7, lines 13-15, col. 8, lines 47-51); and a vapor deposition step of forming a scintillator by vapor-depositing the vapor deposition material on a substrate (col. 20, lines 37-53), wherein the additive element material includes at least one of copper iodide, copper bromide, silver iodide, and silver bromide (col. 8, lines 47-51), and in the vapor deposition step, a temperature of the substrate at the time of starting vapor deposition is not more than 100 degrees Celsius and a temperature of the substrate at the time of finishing vapor deposition is not less than 50 degree Celsius and not more than 200 degree Celsius (col. 20, lines 64-col. 21, line 26).
Regarding claim 9, Isa et al discloses wherein the vapor deposition step, the temperature of the substrate at the time of finishing vapor deposition is not less than 70 degree Celsius and not more than 150 degrees Celsius (col. 21, lines 4-20).
	Regarding claim 10, Isa et al discloses wherein in the vapor deposition step, vapor deposition of thallium iodide is performed together with the vapor deposition material (col. 6, lines 52-65, col. 10, lines 27-31).
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nagata et al (US 2016/0223689 A1) discloses a scintillator panel, a phosphor includes plural columnar crystals located on a columnar crystal growth starting surface of a scintillator layer, roots of the plural columnar crystals exist independently from each other, and a thickness region from the columnar crystals growth starting surface up to a height of 5 m has a radiation absorptivity x of from 5.4 to 8.6%. The scintillator panel can provide radiation images having higher sharpness.

    PNG
    media_image2.png
    280
    239
    media_image2.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447.  The examiner can normally be reached on 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FANI POLYZOS BOOSALIS/Examiner, Art Unit 2884